department of the treasury internal_revenue_service washington d c date cc dom fs it a tl-n-3506-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel southern california cc wr sca attn june y bass assistant district_counsel paul b burns special litigation assistant from deborah butler assistant chief_counsel field service cc dom fs subject kawasaki motors corp u s a this field_service_advice responds to your memorandum dated date and reconsiders and supplements field_service_advice dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp x kawasaki heavy industries ltd corp y corp z corp a country b products c date d date e dollar_figuref dollar_figure dollar_figureg dollar_figure dollar_figureh dollar_figurej kawasaki motors manufacturing corp u s a dollar_figure dollar_figure year k year m year n year p issue whether premium payments made by corp x under the second arrangement described below are deposits and as a result not income to corp z conclusion premium payments made by corp x under the second arrangement are not deposits and are income to corp z facts the following summarizes facts and conclusions that are more fully stated in our original field_service_advice to you corp x is a foreign_corporation incorporated in country b it and its related companies design manufacture and distribute products c corp x owns all the outstanding_stock of corp y which under license from corp x engineers and manufactures products corp x also owns all the outstanding_stock of corp z which purchases products from corp x and corp y and resells them to dealers throughout the united_states under state product_liability laws corp x corp y and corp z are jointly and severally liable for product_liability claims on date d the three corporations executed a product_liability agreement under which corp x agreed to indemnify corp y and corp z for liability expenses under product_liability claims including payments for settlements judgments insurance premiums and costs incurred in defending claims for the earlier tax years corp z issued monthly invoices to corp x for the liability expenses and corp x paid them these reimbursements were addressed in issue sec_1 and of our original field_service_advice we concluded that the reimbursements could potentially be income to corp z with a corresponding deduction for the liability expenses_incurred however we thought the preferable treatment for corp z would be for no income to result from the reimbursements and for no deduction to be allowed for the liability expenses that is income and expenses should be netted in subsequent years corp x corp y and corp z began to handle the reimbursements of the liability expenses in a different manner this second arrangement was addressed in issue of the original field_service_advice and is the subject of your request for reconsideration on date e corp z incorporated corp a as a wholly owned subsidiary in the same year corp a issued a one year insurance_policy jointly to corp x corp y and corp z to cover claims which resulted in damages between dollar_figuref to dollar_figureg corp x made annual premium payments to corp a and each year corp a loaned all available cash to corp z then at the end of each year corp z repaid the loans with interest and took out a new loan for the next year these policies were renewed annually and the second arrangement was continued until the end of year k according to the taxpayer’s submission the premiums_paid by corp x far exceeded the liability expenses paid out by corp a as a result corp a paid dividends to corp z of dollar_figureh in year m and of dollar_figureg in year p corp z used the year m dividend and other funds to pay a dividend of dollar_figurej to corp x in year n our understanding of the second arrangement was that it functioned like the first except that claims between dollar_figuref to dollar_figureg were paid from corp a's account rather than using the corp x reimbursement process as such in our original field_service_advice we found the payments made under the second arrangement to be in substance like those made under the first the purported premium payments were recharacterized as taxable advance reimbursement payments by corp x to corp z for future product_liability claims made by customers against corp z after receiving these payments corp z should have been treated as making constructive capital contributions to corp a arguably a captive_insurance_company in order to fund any future product_liability claims that might arise our ultimate conclusion in regard to both the first and second arrangements was that the payments by corp x were not capital contributions to corp z as had been asserted by corp z instead they represented reimbursement payments for product_liability expenses under the first arrangement and advance_payments for future potential liabilities under the second thus under both arrangements the parties never intended these payments to be nontaxable shareholder capital contributions under sec_118 however there remained an unresolved distinction between our suggested treatments of the first and second arrangements that is we had found the preferable treatment for the first arrangement was that there be no taxable_income and no deduction for corp z and for the second that there was income to corp z you have raised the possibility that the payments under the second arrangement should be considered deposits and therefore not taxable_income to corp z law and analysis the issue of whether a payment is income or a deposit has received much consideration in recent years because of the supreme court’s decision in 493_us_203 in indianapolis power a utility that generated and sold electricity required certain customers with suspect credit to make deposits to insure prompt payment of future utility bills the customer was entitled to a refund of his or her deposit after either making timely payments for a certain period of months or satisfying a credit test the customer could then choose to take his or her refund by cash or check or to apply the refund against future bills the deposits were commingled with other receipts and at all times were subject_to the taxpayer’s unfettered use and control the commissioner argued the amounts were advance_payments immediately includable in income while the taxpayer argued they were analogous to loans and as such not taxable the court reasoned that the distinction between advance_payments and loans was one of degree rather than kind u s pincite while both bestow some economic benefits to the recipient economic benefits qualify as income only if they are undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion id pincite quoting 348_us_426 the key to determining whether a taxpayer enjoys complete dominion over a given sum is whether the taxpayer has some guarantee that he will be allowed to keep the money indianapolis power u s pincite the proper focus is on the rights and obligations of the parties at the time the payment was made id pincite in the case of a loan the recipient has no guarantee it will be able to keep the money because the funds are acquired subject_to an express obligation to repay that does not require the payor to purchase goods or services if the payor fulfills its legal obligations then the deposit will be refunded to it id pincite in the case of an advance_payment on the other hand the recipient is assured that if it fulfills its contractual obligations the payor retains no right to insist upon the return of the money and the recipient can keep it id pincite thus it is important to determine whether the payor or the recipient controls the conditions under which repayment will be made see id pincite because the customers in indianapolis power controlled the ultimate disposition of the deposit and had not committed to purchasing any electricity when the deposit was made the amount was not income to the taxpayer the implications of indianapolis power have subsequently been considered in a number of cases see 34_f3d_1480 9th cir cert_denied 514_us_1062 32_fedclaims_202 aff’d 125_f3d_1442 fed cir 108_tc_448 106_tc_392 aff’d 129_f3d_788 5th cir 106_tc_237 96_tc_559 106_tc_184 98_tc_242 acq in part and nonacq in part including this issue 1994_1_cb_1 michaelis nursery v commissioner tcmemo_1995_143 buchner v commissioner tcmemo_1990_417 the commissioner has won some of these cases and lost others however the present case is distinguishable from all the cases cited in that there is no known requirement here that the premiums be returned to the payor corp x under any circumstances for a loan or specifically a deposit to be excluded from income there must be a consensual recognition of an express or implied obligation to repay the amount see indianapolis power u s pincite quoting 366_us_213 the need for an obligation to repay under indianapolis power was directly raised in both milenbach and michaelis nursery in milenbach the los angeles raiders football team received dollar_figure million dollars in a transaction that was characterized as a loan to be repaid from revenue received from luxury suites the raiders had yet to build at their stadium the commissioner argued that the amount was income and not a loan because there was no unconditional obligation to repay the court agreed distinguishing indianapolis power because t he raiders unlike the power company were not subject_to an express obligation to repay within the lender’s control t c pincite similarly in michaelis nursery amounts paid for trees to be delivered in a subsequent year were found to be advance_payments even though the taxpayer routinely refunded them upon request the written_agreement under which the payments were made required them to be refunded only in limited circumstances where the taxpayer was unable to perform because there was no express obligation to repay unless the taxpayer defaulted on his ability to deliver the trees the taxpayer enjoyed complete dominion over the amounts and they were income when paid in the present case not only is there no express obligation to repay the premiums but they may be kept by the recipient so long as it performs under the insurance_contract therefore the premiums are clearly income under the rationale of indianapolis power that the premiums are to be used to pay liability expenses of corp x also does not change this result it is true that w here a taxpayer is obligated to dispose_of the money it receives in a certain way accruing no benefit to itself the funds are considered to be excluded from the taxpayer’s gross_income houston industries fed cl pincite see 51_f2d_939 8th cir however here corp z clearly benefitted from the payment of the liability expenses because it was also jointly and severally liable on the product_liability claims admittedly there are recent cases involving obligatory payments made for the purpose of reimbursing the recipient for an expense where the payments were held not to be taxable deposits see kansas city southern deposit made to reimburse railroad for building side tracks from payor’s manufacturing_facility to the main rail line buchner deposit made to reimburse mailing service for postage however in both kansas city southern and buchner the deposit would have to be paid back to the payor in certain circumstances that were controlled by the payor again the obligatory repayment is the essential distinction from the present case thus cases following indianapolis power have found that deposits are income at the point when they become nonrefundable highland farms t c pincite see johnson t c pincite that corp z paid dividends to corp x that were arguably derived from the overpayment of premiums also does not reduce the amount of income reportable again there was no obligation to repay the premiums in addition corp x and corp z are arguably bound by their characterization of these amounts as dividends rather than repayments see the discussion in issue of our original field_service_advice regarding the possibility of binding the taxpayer under the rule_of 378_f2d_771 3d cir cert_denied 389_us_858 and related rules arguably applicable to the ninth circuit see also 108_tc_590 103_tc_481 aff’d 70_f3d_142 d c cir litchfield v commissioner tcmemo_1994_585 aff'd in an unpublished order ustc big_number 10th cir miller v commissioner tcmemo_1989_153 aff'd in an unpublished opinion 6th cir where taxpayers were bound by their characterizations of amounts as either debt or equity but more basically indianapolis power does not change the rule that income is reportable even though it may have to be returned some time in the future johnson t c pincite herbel t c pincite see also alexander shokai f 3d pincite which is controlling in the present case in interpreting the implications of indianapolis power in johnson the tax_court noted the large body of case law supporting the contention that n ot all refundable payments can be excluded from income johnson t c pincite significantly among the cases johnson cited for this proposition is 291_us_193 where insurance commissions were found to be income even though they were repayable in the event the policy was canceled thus advance_payments are income when they are payments for services to be supplied as they were asserted to be in the present case see indianapolis power u s pincite your request for reconsideration has raised what could be considered a logical inconsistency in the original field_service_advice specifically our assertion that the premium payments under the second arrangement should be reported in income appears at odds with our finding that the preferable treatment for the reimbursements paid under the first arrangement would not be reported in income that is the reimbursements would be netted against the liability expenses paid out by corp z so that neither income nor expense would be reported by corp z this apparent inconsistency is underscored by our having recharacterized the second arrangement because it was in substance like the first however the second arrangement is distinguishable from the first in that the liability expenses had not yet been incurred when the premium payments were made this distinction is the basis for our differing conclusions regarding whether the payments should be income as discussed in our original field_service_advice one reason taxpayers are not allowed a deduction for expenses for which they have a right or expectation of reimbursement is that such expenditures are considered in the nature of nondeductible loans 356_f2d_755 2d cir cert_denied 385_us_832 61_tc_140 aff'd without opinion 505_f2d_1302 5th cir correspondingly reimbursements have been held not to be income in circumstances where the corresponding expenses have not been deducted see 37_tc_807 aff'd in part and rev'd in part on other issues 320_f2d_811 5th cir acq on other issues 1963_2_cb_3 23_bta_202 acq x-2 c b revrul_80_348 1980_2_cb_31 revrul_79_263 1979_2_cb_82 thus under this and the other stated rationale we concluded that income and deduction should be netted if the liability expenses had already been incurred when the reimbursements were paid however if the liability expenses have not yet been incurred when the premiums are paid corp z falls under broader precedent holding that reimbursement of a taxpayer's expenses under an agreement is income to the taxpayer see 279_us_716 253_f2d_849 8th cir taylor v commissioner tcmemo_1981_8 see also 434_us_77 we stand by the conclusions reached in our original field_service_advice as clarified by the discussion presented here ______________________ deborah a butler
